Gustave Fishel III, Esq. Fishel, Loughlin  Bowers, Esqs. Village Attorneys, Ocean Beach
You have asked whether the Village of Ocean Beach, located on Fire Island in the Town of Islip, Suffolk County, by condemnation, may acquire property outside the village on the mainland for establishment of a ferry terminal.
You informed us that there are no bridges or viaducts to the mainland located partly or wholly within the village.
The Legislature may authorize and regulate the exercise of the power of eminent domain by a local government outside its boundaries (NY Const., Art. 9, § 1 [e]). Any village that is disconnected geographically by water from the mainland of the State ("mainland" includes Long Island) with no bridge or viaduct to the mainland, wholly or partly within the village, may acquire, lease or construct a ferry with the necessary boats and terminals for the transportation of passengers and freight between the village and the mainland (Navigation Law, § 115). A municipal corporation authorized to hold real property, if it is unable to agree with the owners for its purchase, may acquire title by condemnation (General Municipal Law, § 74).
The Village of Ocean Beach is disconnected from the mainland within the provisions of section 115 of the Navigation Law. It is, therefore, authorized to acquire, lease or construct a ferry with terminals operating between the village and the mainland. Since the acquisition or construction of the ferry is an authorized municipal function, the village may exercise its power of condemnation to acquire the necessary titles for the ferry, including those for the terminal on the mainland outside the village (id., § 74).
We conclude that the Village of Ocean Beach by condemnation may acquire title to real property located outside the village for the operation of a ferry.